Edwards, Circuit Judge.
This is a railroad crossing collision case. Plaintiffs-appellants were passengers in a ear traveling east on Grove Avenue in the city of Xenia, Ohio, at approximately one o ’clock in the morning on April 4, 1964. The car they were in came to a railroad switch track marked only by a crossbuck sign and crashed into a boxcar which was standing completely blocking Grove Avenue. One of the passengers was killed and the other passengers allege serious injuries.
The matter was heard by a United States District Judge in the Southern District of Ohio, Western Division, on pleadings, depositions, affidavits, photographs and other exhibits. He made a finding of fact and then granted defendant’s motion for summary judgment, holding that the railroad had violated no statutory duty and was free from negligence as a matter of Ohio law. Only the passengers involved in the accident appeal.
As we have noted, this accident happened in Ohio. Hence, of course, the district court and this court are required to apply Ohio law. Erie Rd. Co. v. Tompkins (1938), 304 U. S. 64, 82 L. Ed. 1188, 58 S. Ct. 817. Under Ohio law the contributory negligence, if any, on the part of appellants’ driver cannot be imputed to his passengers. Cincinnati Street Ry. Co. v. Wright (1896), 54 Ohio St. 181, 32 L. R. A. 340; Canterbury v. Pennsylvania R. R. (1952), 158 Ohio St. 68.
Under federal law, as well as under Ohio law ( Section 2311.041, Revised Code [Supp. 1968], on a motion for summary judgment the evidence is to be construed most favorably towards the party opposing the motion. E. g., United States v. Diebold (1962), 369 U. S. 654, 82 S. Ct. 993, 8 L. Ed. 2d 176; DeWitt Motor Co. v. Chrysler Motors Corp. (6th Cir. 1968), 391 F. 2d 912; Rogers v. Peabody Coal Co. (6th Cir. 1965), 342 F. 2d 749. In this last case this court said: *147law, where it is quite clear what the truth is; and no genuine! issue of fact remains for trial. The purpose1 of the rule ¡is. not to cut litigants off from the right to trial by jury if)they' really have issues to try. Sartor v. Arkansas Natural Gas Corp. (1944), 321 U. S. 620, 627, 64 S. Ct. 724, 88 L. Ed. 967.
*146“ Summary judgment should be granted only where the moving party is entitled to judgment as a matter of
*147“In the instant ease, plaintiff seeks recovery basedi upon defendant’s alleged negligence. This court has pre,-; viously noted that there is eminent authority in support- of! the proposition that issues of negligence are ordinarily not susceptible of summary adjudication, but should be resolved by trial in the ordinary manner.. Aetna Ins. Co., v. Cooper Wells & Company (6 Cir. 1956), 234 F. 2d 342,. 344*’ citing 6 Moore’s Federal Practice (2d Ed.),!Section 56.17 [42] at p. 2232 and: cases cited at note 4 therein. . It is. only in the exceptional negligence case that the rule should-be invoked. Furlong v. Stichman (D. C. S. D. N. Y. 1959), 24 F. R. D. 400. And even where the trial judge reason-: ably may surmise that plaintiff is unlikely- to prevail upon a trial, that is -not a sufficient basis for refusing him! his day in court with respect to issues which are not shown to be sham, frivolous, or so unsubstantial that it would obviously be futile to try them. Harl v. Acacia Mutual Life Ins. Co. (1963), 115 U. S. App. D. C. 166, 317 F. 2d 577, 580, citing with approval Sprague v. Vogt (8 Cir. 1945.), 150 F. 2d 795, 801.” Rogers v. Peabody Coal Co., supra at 751.
Appellants claim (or their affidavits and exhibits on favorable view show): (1) This accident occurred on a dark and overcast night in an. industrial area of a city.. (2) The driver of the car in which plaintiffs were riding was traveling at 25-35 miles per hour. . (3) It involved an industrial switch track crossing over a city street. (4) All the railroad cars involved in the operation, had been moved out of the plant yard but the last one had been left stopped over the crossing without any necessity for this being, done.1 (5) The plant building and fence1 abutted closely upon the street on appellants’ right, two shacks and trees abutted on the left, and there was a hill ahead, all of which facts served to obliterate any silhouette of the train; (6) The *148boxcar was situated completely astraddle of the street with the wheels off the traveled portion to each side. (7) The boxcar body was three and one-half feet above the pavement and hence out of the reflection of the headlights on appellants’ car turned to low beam. (8) There were no lights showing on the freight car or the train and no street light of any kind closer than 500 feet. (9) The train crew had a stock of fusees available in the engine, had not employed them prior to the accident, but did set them out afterward.
An even more succinct summary of appellants’ position is that a proximate cause of the accident was the following :
It should be noted that the first picture, Exhibit A, was prepared and filed by appellee railroad as a representation of what plaintiffs’ driver could have seen on the night in question at a distance of 50 feet with his headlights on low beam.
As we see the matter, if we assume the facts above, as settled law on this appeal requires us to do, in order to affirm the district court we would have to come very close to saying that in Ohio a railroad at a grade crossing can do no wrong. This is not the rule of law in Ohio, strict as its rules of law pertaining to grade-crossing accidents may be.
The fundamental statement of position of the Ohio Supreme Court on the relative rights of highway users as opposed to a railroad at a grade crossing is as follows:
“The right of a railroad company to enjoy the use of its road at the crossing of a common highway, and the right of the traveling public to use the highway, are co-ordinate and equal. Reasonable care and prudence must be exercised by each, in the use of the crossing, so as not to interfere unnecessarily with the other.” Pittsburgh, Ft. Wayne & Chicago Ry. v. Maurer (1871), 21 Ohio St. 421; City of Cincinnati v. Luckey (1950), 153 Ohio St. 247, 250.
Thus fundamental Ohio law imposes the duty of reasonable care at a grade crossing equally upon the railroad and the public.
Ohio has also, of course, enacted an assured clear dis*149tance rule by statute. The statute reads in pertinent part:
“No person shall operate a motor vehicle, trackless trolley, or streetcar in and upon the streets and highways at a speed greater or less than is reasonable or proper, having due regard to the traffic, surface, and width of the street or highway and any other conditions, and no person shall drive any motor vehicle, trackless trolley, or streetcar in and upon any street or highway at a greater speed than will permit him to bring it to a stop within the assured clear distance ahead.” Section 4511.21, Revised Code (1965).
It has been said that the Ohio Supreme Court has given this statute the strictest interpretation of any state in the union with a similar rule.1
The assured clear distance rule, however, is directly applicable, in the words of the statute, to the operator of an automobile and establishes his negligence as a matter of law if he fails to drive in accordance with the terms of the statute. The great majority of cases in Ohio decided in relation to the assured clear distance rule are cases in which the Ohio courts have held that the driver of a vehicle was barred from recovery by his contributory negligence because of violation of the assured clear distance statute. E. g., Woods v. Brown’s Bakery (1960), 171 Ohio St. 383; Whitaker v. Baumgardner (1957), 167 Ohio St. 167; Bickel v. American Can Co. (1950), 154 Ohio St. 380; Smiley v. Arrow Spring Bed Co. (1941), 138 Ohio St. 81, 133 A. L. R. 960. See, also, Carufel v. Chesapeake & Ohio Ry. (6th Cir. 1961), 286 F. 2d 193; Buster v. Baltimore & Ohio R. R. (6th Cir. 1958), 252 F. 2d 173; Berke v. Baltimore & Ohio R. R. (6th Cir. 1956), 232 F. 2d 762.
In our instant case the cases cited above are generally inapplicable because, as we have noted, under Ohio law the negligence of the driver may not be imputed to his passengers.2
*150The assured clear distance rule has, however, been held to have a bearing on the question of railroad negligence. The Ohio Supreme Court has held that when a train is stopped on a grade crossing in open country, with good visibility, “the presence of the train is [usually] adequate notice to an approaching traveler on the highway that the crossing is preempted * * *.” Capelle v. Baltimore & Ohio R. R. (1940), 136 Ohio St. 2033; Canterbury v. Pennsylvania R. R. (1952), 158 Ohio St. 68. Under such facts, the Ohio Supreme Court held implicitly that the train was “a discernible object” as a matter of law and no more precautions were required by the railroad to meet its standard of reasonable care than those imposed by statute. In our instant case the only statutory duty imposed on the railroad at this particular crossing was maintenance of a crossbuck sign. Section 4955.33, Revised Code (1954), as amended (Supp. 1968).
But Ohio case law also holds that at a grade crossing where “special circumstances” make the crossing “peculiarly hazardous” there may be a duty on the part of the railroad to take precautions beyond those imposed by statute. Capelle v. Baltimore & Ohio R. R., supra; Canterbury v. Pennsylvania R. R., supra; Woodworth v. New York Central R. R. (1948), 149 Ohio St. 543; Icsman v. New York Central R. R. (1948), 85 Ohio App. 47, motion to certify overruled, 85 Ohio App. xxxv: See Hood v. New York, Chicago & St. Louis R. R. (1957), 166 Ohio St. 529; Easterwood v. New York, Chicago & St. Louis R. R. (1958), 108 Ohio App. 425.
In a leading case, the Ohio Supreme Court, discussing *151a decision from another jurisdiction applying the Ohio assured clear distance statute4 defined what it meant by “discernible object”:
“The court stated that none of the cases revealed an intention to ‘ascribe to the word “discernible” a fixed and rigid meaning applicable to every possible situation. The word “discernible” ordinarily implies something more than “visible.” “Visible” means perceivable by the eye whereas “discernible” means mentally perceptible or distinguishable, — capable of being “discerned” by the understanding and not merely by the senses.’ ” McFadden v. Elmer C. Breuer Transportation Co. (1952), 156 Ohio St. 430, 441-442. (Emphasis in original.)
In another leading case the Ohio Supreme Court discussed the circumstances which would or would not give rise to railroad duties beyond the statutory ones:
“In the opinion by Judge Zimmerman [Reed v. Erie R. R. (1938), 134 Ohio St. 31, 34], there is the following statement:
“ ‘There is nothing to indicate that the crossing in issue presented any features of unusual danger on the night of February 27, 1935. The impression is given of an ordinary country crossing, with an unobstructed view of appellee’s track to the east and west. Under such circumstances, the appellee was not obligated to provide other means of warning than those prescribed by lawful authority. No legal duty rested on it to carry lights or reflectors on its cars, or to maintain lights, watchmen or gates at the crossing for the protection of travelers using the highway.’
“In the present case the record shows that the crossing in issue was an ordinary country one with an unobstructed view of defendant’s tracks to the east and west, on which, because of a mechanical failure, a train had been stopped, blocking the highway. As the highway approached the crossing it was straight, the only variation from a perfectly level approach being a slight dip with a *152gradual rise from a point 150 feet away to the level of the crossing. The automobile in which the plaintiff was riding approached the crossing at 40 miles per hour and the driver apparently disregarded the three warning signs erected along the side of the road, the car being driven into the side of the standing train.
“There is nothing in the record to indicate that the driver’s view was in any way obscured, and, even though his headlights were dimmed, the rise toward the track was so gradual that if he had been exercising any reasonable care his lights could not have failed to disclose the car on the crossing.” Canterbury v. Pennsylvania R. R. (1952), 158 Ohio St. 68, 76.
See also Rood v. New York, Chicago & St. Louis R. R. (1957), 166 Ohio St. 529, 534-536.
These rules appear to have been reiterated throughout Ohio grade crossing law.
Both of these topics (i. e., discernibility of the object struck and the peculiar hazards of the crossing) are, of course, aspects of the common law of Ohio governing negligence of a defendant. They are factors which help to determine the reasonableness or unreasonableness of defendant’s conduct by relating it to the foreseeability (or lack thereof) that such conduct would create the threat of unreasonable dangers to others.
The ultimate questions presented by this ease are :
(1) Was this accident foreseeable by the railroad (and its agents) because of the asserted lack of discerni-bility of the boxcar on the night in question? and
(2) Was this accident foreseeable by the railroad (and its agents) because of the asserted extra hazards of this particular crossing (or by a combination of both factors)?
The ultimate question posed by this appeal is whether these questions are so clearly governed by the undisputed facts of this case as to be determined as a matter of law (as found by the District Court), or whether under the facts of this case they are questions upon which reasonable minds might disagree, in which instance they become questions of fact for jury decision?
*153For these answers we have turned to the case law of Ohio and sought to review it with particularity.
Cases holding defendant’s negligence tobe a jury question:
(a) Foreseeability as affected by discernibility of object struck: McFadden v. Elmer C. Breuer Transportation Co. (1952), 156 Ohio St. 430; Brown v. Wackman (1949), 87 Ohio App. 61, motion to certify record overruled, 87 Ohio App. xxxix; Miller v. City of Dayton (1941), 70 Ohio App. 173; Brown v. City of Columbus (App. 1938), 27 Ohio Law Abs. 677; Transcontinental Car Forwarding Co. v. Sladden (1934), 49 Ohio App. 53, motion to certify overruled, 49 Ohio App. xlviii; See, also, Emery v. Chespeake & Ohio R. R. (1964), 372 Mich. 663, 127 N. W. 2d 826; Nass v. Mossner (1961), 363 Mich. 128, 108 N. W. 2d 881; Colonial Trust Co. v. Elmer C. Breuer, Inc. (1949), 363 Pa. 101, 69 A. 2d 126; Kadlec v. Johnson Construction Co. (1933), 217 Iowa 299, 252 N. W. 103.
(b) Foreseeability as affected by extra hazards of crossing: Icsman v. New York Central R. R. (1948), 85 Ohio App. 47, motion to certify overruled, 85 Ohio App. xxxv; Richter v. Wheeling & Lake Erie Ry. (App. 1932), 13 Ohio Law Abs. 333; Cleveland, Chicago, Cincinnati & St. Louis Ry. v. Richerson (1900), 19 Ohio C. C. 385; See, also, Hewitt v. Spokane, Portland & Seattle Ry. (1965), 66 Wash. 2d 285, 402 P. 2d 334; Emery v. Chespeake & Ohio R. R. (1964), 372 Mich. 663, 127 N. W. 2d 826.

Cases holding defendant to be free from negligence as a matter of law:

(a) Foreseeability as affected by discernibility of object struck: Capelle v. Baltimore & Ohio R. R. (1940), 136 Ohio St. 203; Canterbury v. Pennsylvania R. R. (1952), 158 Ohio St. 68.
(b) Foreseeability as affected by extra hazards of crossing: Hood v. New York, Chicago & St. Louis R. R. (1957), 166 Ohio St. 529; Hicks v. Baltimore & Ohio R. R. (1953), 160 Ohio St. 307; Canterbury v. Pennsylvania R. R. (1952), 158 Ohio St. 68; Capelle v. Baltimore & Ohio R. R. (1940), 136 Ohio St. 203; Reed v. Erie R. R. (1938), 134 Ohio St. *15431; New York, Chicago & St. Louis R. R. v. Kistler (1902), 66 Ohio St. 326.
In our review we find no “brown cow” case to guide us with certainty to a decision. The factors which these cases discuss as bearing upon discernibility and the hazards of a railroad grade crossing are these: whether the crossing was a main line crossing or a spur track; whether the crossing was in “open country” or in the city; whether the approach to the crossing did or did not have obstacles which tended to screen the automobile traveler’s view of the train; whether the use of the grade crossing was both normal and necessary from the railroad’s point of view; whether the day or night was clear; whether the view was obscured for some atmospheric reason; and finally, whether the object itself, by size, shape, color, or characteristics was such as to be easy or difficult to discern against the applicable background.
We have read with care the three cases relied upon by the District Judge in granting summary judgment — Carufel v. Chesapeake & Ohio R. R. (6th Cir. 1961), 286 F. 2d 193; Canterbury v. Pennsylvania R. R. (1952), 158 Ohio St. 68, and Hood v. New York, Chicago & St. Louis R. R. (1957), 166 Ohio St. 529. They are, however, to our mind plainly distinguishable from our instant case.
In the first of these cases, Carufel, the plaintiff was the driver of a truck which struck the ninth car from the rear of a 167-car freight train. The freight train was traveling at 12 miles per hour on a double track line in open country with unlimited visibility as to terrain. The main line grade crossing was marked by several warning signs and was lighted by vapor lights. This court held that the fact that the night was foggy did not serve to excuse the contributory negligence of the driver which barred recovery as a matter of law.
In the second case, Canterbury, the plaintiffs were passengers in an automobile which crashed into a train which had stopped due to mechanical failure blocking a grade crossing. This crossing was also a main line double track crossing in open country with unlimited visibility. *155There were several signs warning of the crossing as plaintiffs’ car approached it. The car actually blocking the tracks was a coal car, with hoppers at the bottom for unloading. Plaintiffs ’ car was traveling with dimmed lights. The court held that a slight dip and a gradual rise of the road to the crossing did not present a jury question under the “peculiarly hazardous” crossing rule.
And in the third case, Hood, the car in which plaintiffs were riding was struck at a main line double track crossing by an 18-car train loaded with ore, moving at 25 miles an hour. The driver testified that he had stopped and looked and listened, but had not seen or heard the train which was obviously bearing down upon him. There was a clear and unobstructed view available to the driver in the direction from which the train came and a statutorily required warning sign was in place. The court reversed a jury award, holding that the circumstances did not permit an instruction which allowed the jury to find that the railroad owed extra-statutory duties. But the court also remanded the case for another jury trial on the claimed negligence of the railroad in failing to have its headlight lit and its bell ringing.
In our instant case, of course, taking the facts as we are required to accept them, the view to each side of the road was completely obstructed, the freight car over the road was so painted as to be largely indistinguishable from its background, this was not an open country crossing, nor a main line crossing, but involved a spur track in a city. And finally, there was no necessity for this freight car to have been left blocking the street. These distinctions appear to us to be material and significant and we cannot agree that the cases relied upon by the District Judge warrant summary judgment in this case.
Closer to the facts of our present case are such cases as Icsman v. New York Central R. R. (1948), 85 Ohio App. 47, motion to certify overruled, 85 Ohio App. xxxv; McFadden v. Elmer C. Breuer Transportation Co. (1952), 156 Ohio St. 430, and Blowers v. Waterloo, Cedar Falls & Northern Ry. (1942), 233 Iowa 258, 8 N. W. 2d 751.
*156The Icsman case appears to be the closest in point to the facts with which we deal in the instant ease. The suit was for wrongful death of a passenger in an automobile which collided with a locomotive tender of the New York Central Railroad standing across a street in Sandusky, Ohio, on an industrial spur track. It was a dark and misty night. The street upon which the plaintiff was traveling went through an underpass under another railroad and then rose in an incline to the spur track crossing. The court held:
“Whether * * * the special circumstances which existed at the crossing in question rendered it peculiarly hazardous that night # * # presented fact questions for the jury. * * *” Icsman v. New York Central R. R., 85 Ohio App. 52.
And the Ohio Supreme Court overruled a motion to certify. 85 Ohio App. xxxv.
In the McFadden case, the Ohio Supreme Court considered the problem of applying the assured clear distance rule in the case of a widow who sued for the ..death of her husband whose automobile collided with a large roll of steel lying near the center of the highway. The roll of steel weighed 13,410 pounds and was 34 inches high and 3 feet 11 inches wide. In holding that the discernibility of this object was a question of fact for the jury in this nighttime accident case, the court noted testimony “that the roll of steel was ‘almost identical as far as color’ with the color of the pavement.” 156 Ohio St. at 439.
In the McFadden case the Supreme Court of Ohio relied upon the Blowers case decided by the Supreme Court of Iowa. In that case a snow sweeper 10 feet wide, 10 to 12 feet high, and 35 feet long had been left by defendant street railway company parked on its tracks in the traveled portion of a street. The plaintiff was injured when he crashed into this snow sweeper at night and when there was evidence that the sweeper was covered with snow and had been left without lights. The Iowa Supreme Court held under these facts that whether the snow sweeper was a discernible object was a question of fact for the jury and *157not a question of law under the Iowa assured clear distance statute.
Plaintiff s-appellants sought (and seek) a jury trial in the district court.
Of course, when the instant case is tried as a matter of disputed fact (as we think it must be) it is perfectly possible that the preponderance of the evidence will show that this asserted dark-colored boxcar on this asserted overcast night under the peculiar facts of this obscured spur track crossing was in fact “clearly discernible” and that the crossing was not “peculiarly hazardous.” All that we now hold is that on the favorable view of plaintiffs’ complaints and submissions, it was error to decide these questions as a matter of law.
Without prejudging what may be developed at trial, we do not feel that the record as developed before the District Judge presented a case of wanton and willful misconduct. Cf. Kellerman v. J. S. Durig Co. (1964), 176 Ohio St. 320. '

Reversed and cause remanded.


 Comment, Discernible Objects and Sudden Foreshortening: Judicial Gloss on the Ohio Assured-Clear-Distance-Ahead Statute, 36 U. Cin. L. Eev. 449, 460 (1967).


 In Colby v. Long (6th Cir. 1961), 289 F. 2d 137, Judge (now Chief Judge) Weick wrote the opinion for this court in an action *150brought by a passenger for injuries sustained when the automobile in which he was riding crashed into an unlighted truck. He held that the nature of the object and its discernibility were such as to bar the driver’s recovery because of his contributory negligence, but that his contributory negligence could not be imputed to the passenger as a matter of law, and reversed the passenger’s case for jury trial.


 The dissent relies principally upon the Capelle case. Capelle, however, was decided as a matter of law after full development of the facts in a jury trial. The facts relied upon by the Ohio Supreme Court included' the fact that the railroad crossing concerned was in “open country” and presented “no unusual or hazardous conditions.”


 Colonial Trust Co. v. Elmer C. Breuer, Inc. (1949), 363 Pa. 101, 69 A. 2d 126.